DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on September 15, 2021 for application 16/331085.
Claims 1 – 6 and 9 – 20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Daniel McGrath, ESQ., Reg. No. 74,352 on November 3, 2021 through subsequent communications following a telephone interview on November 1, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently amended) A system for enabling cloud access to a legacy application, the system comprising: 
; and
a cloud system provided by one or more second computers, wherein the one or more second computers are provided by one or more server computers[,]; 
the local system further comprising:
a locally installed legacy application executed by the first computer;
a first storage comprising a first data store associated with the legacy application;
an adapter installed on the local system and executed by the first computer:
 retrieve data from the first data store,  
receive a command from the cloud system and then execute the command against the legacy application; and
send a response to the cloud system, wherein the response includes retrieved data obtained from executing the command against the legacy application;  and 
a synchronization engine executed by the first computer , wherein 
the local system is configured to only synchronize data that has been changed or created since a previous synchronization;   
the cloud system further comprising:
for:
storing one or more commands generated in response to actions performed by the cloud system; and 
storing data associated with the legacy application; and 
an application programming interface, API, providing a programmatic interface that can be accessed by the local system, configured to:
send the one or more commands stored in the second data store to the local system; and
 receive the retrieved data from the local system and update the second data store based on the received data.

2. (Original) The system of claim 1, wherein the second data store comprises a spread sheet.

3. (Original) The system of claim 1, wherein the cloud system includes a plurality of second data stores and is configured to synchronize data with a plurality of local systems.

4. (Original) The system of claim 1, wherein the API corresponds to a representational state transfer, REST, API.

5. (Previously presented) The system of claim 1, further comprising one or more consumer systems that are configured to access the second data store.

6. (Original) The system of claim 1, wherein the first data store comprises a database and the adapter is configured to directly extract data by querying the database.

7. (Canceled)

8. (Canceled)

9. (Currently amended) The system of claim [[8]] 1 , wherein the adapter is configured to retrieve only data that has been changed or created since the previous synchronization.

10. (Currently amended) The system of claim [[8]] 1 , wherein the synchronization engine is configured to filter the retrieved data to remove data items that have not changed since the previous synchronization.

11. (Currently amended) The system of claim [[8]] 1, wherein the data comprises data formatted in JavaScript Object Notation, JSON.

12. (Currently amended) The system of claim [[8]] 1 , wherein the local system comprises a connectivity unit configured to manage the connection between the adapter and the cloud system,
wherein the connectivity unit is operable to act as a second adapter, encapsulating the interactions between with a platform used by the cloud system.

13. (Currently amended) The system of claim [[8]] 1 , wherein the local system comprises a scheduler configured to request that the synchronization engine performs the synchronization.



15. (Original) The system of claim 13, wherein the cloud system comprises a job service unit configured to execute one or more jobs in response to data being synchronized to the cloud system.

16. (Original) The system of claim 15, wherein the job service unit is configured to execute jobs in response to data in the second data store being modified by the cloud system.

17. (Previously presented) The system of claim 1, wherein the adapter is configured to retrieve data from a first data store associated with the locally installed legacy application for synchronization with the cloud system.

18. (Currently amended) A method of enabling cloud access to a legacy application in a system comprising 
a local system provided by a first computer, wherein the first computer is a server computer or a desktop computer, and 
a cloud system provided by one or more second computers, wherein the one or more second computers are provided by one or more server computers, 
wherein the local system includes:
 a locally installed legacy application executed by the first computer[[,]]; 
a first storage comprising a first data store associated with the legacy application; 
 and executed by the first computer, :
 retrieve data from the first data store;
receive a command from the cloud system and then execute the command against the legacy application[[,]]; and
send a response to the cloud system, wherein the response includes retrieved data obtained from executing the command against the legacy application; and 
a synchronization engine executed by the first computer  wherein
the local system is configured to only synchronize data that has been changed or created since a previous synchronization; 
wherein the cloud system includes:
a second storage comprising a second data store for:
storing one or more commands generated in response to actions performed by the cloud system; and 
storing data associated with the legacy application; and
 an application programming interface, API, providing a programmatic interface that can be accessed by the local system, configured to:
send the one or more commands stored in the second data store to the local system; and 
receive the retrieved data from the local system and update the second data store based on the received data[[, ]];
at the local system: 
retrieving data by the adapter from the first data store; 
synchronizing by the synchronization engine the retrieved data with the cloud system, and 
at the cloud system: 
receiving the retrieved data by the API, and 
updating the second store based on the received data.

19. (Original) The method of claim 18, wherein the method is carried out in response to a request from a scheduler or the cloud system.

20. (Original) The method of claim 18, comprising removing any data items from the received data that are unchanged since the previous synchronization.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for enabling a computerized cloud system to access a legacy desktop application executing on a local computerized system wherein the cloud system uses an Application programming interface to retrieve data associated 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Farkash et al. (U.S. 2014/0109095 A1; herein referred to as Farkash) in view of Shlomai et al. (U.S. 2013/0326513 A1; herein referred to as Shlomai) in further view of Fu et al.  (U.S. 2013/0151598 A1; herein referred to as Fu) does not teach individually or in combination a system and method  for enabling cloud access to a legacy application wherein there is a local system provided by a first computer, such as a server computer or a desktop computer, and there is a cloud system provided by one or more second computers that are server computers, and the local system comprises a locally installed legacy application executed by the first computer, a first storage comprising a first data store associated with the legacy application, and an adaptor installed on the local system and executed by the first computer.  Therein, the adaptor is configured to retrieve data from the first data store, receive a command from the cloud system and then execute the command against the legacy application and send a response to the cloud system, wherein the response includes retrieved data obtained from executing the command against the legacy application.  The local system also comprises a synchronization engine executed by the first computer to synchronize the retrieved data with the cloud system, as the local system is configured to only synchronize data that has been changed or created since a previous synchronization.  Therein the cloud system further comprises a second storage comprising a second data store for storing one or more commands generated in response to actions performed by the cloud system, and for storing data associated with the legacy application.  The cloud 
Farkash is directed to systems and methods to extending a computer's computing power by utilizing the resources of other computers.  Farkash offers a solution for a remote system to access a local application native to a local computing machine (see Farkash - Fig.1, ¶ [0014], ¶ ¶ [0020-0024], ¶ [0032], ¶ [0038]).  However Farkash does not teach all of the elements and limitations of the claimed invention. 
Shlomai is directed to systems and methods for cross-operating systems execution of a legacy software application on a user computing device, wherein upon launching a native application on the user computing device, executing, on a server, a cloudified application corresponding to the legacy software application, the legacy software application is compliant with a first operating system, wherein the user computing device is compliant with a second operating system, and  the first operating system and the second operating system are incompatible with each other.  In combination with Farkash, Shlomai teaches some of the elements of the claimed invention (see Shlomai - Fig. 3, ¶ [0039], ¶ ¶ [0045-0048], Fig. 5 ¶ ¶ [0050 -0052]).  However the combination of Farkash and Shlomai does not teach all of the elements and limitations of the claimed invention.
Fu is directed to systems and methods to facilitate adaptation of interactive desktop applications (IDAs) for deployment and execution on distributed systems including clouds.  In combination with Farkash and Shlomai, Fu teaches some of the elements of the claimed invention (see Fu – Fig. 4, ¶ ¶ [0042-0043], ¶ ¶ [0061-0066]).  However the combination of Farkash, Shlomai, and Fu does not teach all of the elements and limitations of the claimed invention.  
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for enabling cloud access to a legacy application where an adaptor is installed on a local system provided by a first computer, where the cloud system is provided by one or more second computers, and the adaptor is not part of the computers providing the cloud system.  The location of the adaptor on the local system is an important feature of the claimed invention because it allows access to the legacy application executing in the first computer of the local system, via the cloud system in a manner that requires little or no modification of the cloud system.  Further, only the adaptor needs to be operable to communicate outside of where the local/legacy application is running, and the local /legacy application does not need to be set up for direct communication with the cloud system.  The claimed invention is distinguished from the cited prior art and other analogous art because for example, the cited prior art Shlomai uses an interface module 330, conversely from the adaptor of the claimed invention that is part of the servers 110-1 to 110-n which run a virtualized cloud version of an application (“cloudified application) on the servers, which is separate from the computing device 120 on which the legacy application is installed (see Shlomai Fig. 3, ¶ ¶ [0042-0043]).  While prior art Fu, teaches a cloud agent executing in a desktop system, the commands for the legacy application are executed using a virtual machine in the cloud system, therein requiring modifications to the cloud system (see Fu Fig. 4, ¶ ¶ [0061-0066]).  Finally, prior art Farkash’s use of a communication interface unit provides use of a storage medium at a local device from a remote device but does not teach the full functionality of the adaptor of the claimed invention (see Farkash - ¶ [0038]).  The limitations of the claimed invention as recited: (an adapter installed on the local system and executed by the first computer to: send a response to the cloud system, wherein the response includes retrieved data obtained from executing the command against the legacy application; the cloud system  . . . providing a programmatic interface that can be accessed by the local system, configured to: send the one or more commands stored in the second data store to the local system;) as an ordered combination 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 6 and 9 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/JAMES N FIORILLO/               Examiner, Art Unit 2444